DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/30/2022 has been entered.
Allowable Subject Matter
The previously indicated allowability is withdrawn in view of the newly discovered reference(s) in the Information Disclosure Statement Filed After the Mailing of the Notice of Allowance.  Rejections based on the newly cited reference(s) follow.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 10-12, 15-19, 21, 24-26, 29, 30-31, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279) in view of Ahmed (US 20060224898), and in further view of Felerbach (US 20020130838).
Re. claim 1, Turgeman discloses a computer-implemented method, comprising: receiving cursor movement data generated via a client device (Turgeman discloses a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman discloses the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); 
generating a first image based on the cursor movement data (Turgeman discloses charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)), wherein the first image comprises a visual depiction of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034] Figs 1, 2, and 4 shows visual depiction of the coordinates of the cursor), wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034]. Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols) [0040], Figs. 1 and 2 shows an image encoding image parameters (such as shaded in or color) at each of the coordinates of the cursor);
analyzing the first image using a first model to generate a result (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); 
and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly teach but Ahmed teaches wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly teach but Felerbach teaches wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Felerbach teaches the cursor image may be altered by morphing the cursor image as a function of the distance moved. Morphing is typically a 2D mathematical interpolation of prescribed characteristics of an object. Image morphing provides a smooth and continuous appearing alteration of the image [0031]. a first position of the cursor image is determined and retained in a memory structure. This process is analogous to that of 210 in FIG. 2. At 412, a timed interval is initiated. At 414, when the timed interval ends, a second position of the cursor image is determined. At 416, the distance the cursor image was moved is determined. At 418, the speed at which the cursor image was moved is determined, and, at 420, the cursor image is altered as a function of the speed [0036]. alter the cursor image in color, and/or to have the cursor image flash as a function of the distance moved, and or speed. For example, the at-rest cursor image may be red, and then change to yellow and green with increasing speed, and the reverse with decreasing speed. As another example, an at-rest cursor image may not flash, but may begin flashing at a rate set as a function of the distance moved or speed [0050], different color for speed and direction).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed to include having different image parameters for speed and direction of the cursor as disclosed by Felerbach. One of ordinary skill in the art would have been motivated for the purpose of easily locate the cursor image and improved visual tracking of a cursor on a display (Felerbach [0002][0049]).

Re. claim 7, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman discloses each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).

Re. claim 8, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising receiving one or more click events generated via the client device, wherein the first image comprises a visual depiction of one or more geometric objects coordinates of the cursor where each of the one or more click events (Turgeman discloses number of clicks in reactive action, properties of the reaction such as movement in circle or oval or straight line(s) or other shapes). 

Re. claim 10, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising: receiving a first set of cursor movement data associated with the first group of one or more users (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly teach but Ahmed teaches generating the first set of training images from the first set of cursor movement data; and training the first model using the first set of training images (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include generating the first set of training images from the first set of cursor movement data; and training the first model using the first set of training images as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 11, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising: receiving a second set of cursor movement data that is not associated with the first group of one or more users (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user (second users)) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly teach but Ahmed teaches generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include generating a second set of training images from the second set of cursor movement data; and training the first model using the second set of training images as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 12, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1.
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly teach but Ahmed teaches wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include wherein the first model comprises a neural network as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 15, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, wherein the result comprises a probability that the user of the client device is included in the first group (Turgeman discloses compared to the straight graph line 402 which indicates 50% chance to make a mistake or to give a true answer, or which indicates 50% chance by pure guessing that the user is genuine (or not genuine) [0056]).

Re. claim 16, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising, in response to determining that the user of the client device is not a member of the first group, at least one of: causing access to a service by the client device to be restricted, transmitting an alert, or transmitting a challenge-response prompt (Turgeman discloses may estimate that the current user is not the genuine user, and may generate an alert or alarm [0038]).

Re. claim 17, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, further comprising: receiving second cursor movement data generated via a second client device (Turgeman discloses Charts 101-102 correspond to a first user ("User-A"), whereas charts 103-104 correspond to a second user ("User-B") [0034]); and determining, based on the second result, that a user of the second client device is a member of the first group (Turgeman discloses by modeling and estimating the motor and cognitive characteristics of a user, and by utilizing these characteristics to test a new set of data (e.g., an attempt to log in to a email account) the system may detect a fraud or a possible fraud, e.g., a fraudster attempting to interact with a website that a genuine user had accessed before and that the system had already built a sensorimotor control model for the genuine user [0042]); generating a second image based on the second cursor movement data (Turgeman discloses Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols), and further demonstrates the system's ability to uniquely identify each user according to his or her cognitive behavioral profile [0040]).
Although Turgeman discloses second image, Turgeman does not explicitly teach but Ahmed teaches analyzing the second image, using at least one of the first model and a second model, to generate a second result (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them (interpreted as first, second, etc. image) [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. (first group)FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users (second group) [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include analyzing the second image, using at least one of the first model and a second model, to generate a second result as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Re. claim 18, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, wherein the cursor movement data comprises substantially no cursor movement, and the result indicates that the cursor movement data was generated via a script attack (Turgeman discloses detecting any (or sufficient) on-screen-pointer movement between them, which typically derives from emulated or simulated non-complete mouse operation [0021]. detect possible fraud or cyber -attack that involves a malware or a script or a "bot" that simulates or emulates keystrokes or mouse-movements [0020]).

Re. claim 19, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1. Turgeman does not explicitly teach but Ahmed teaches wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data (Ahmed teaches the time distribution for two users; the measurement unit used was 0.25 second. The curve shows the distribution for actions performed in 8 seconds and less, with a 0.5 second interval between curve points [0143]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include wherein the cursor movement data is stored as events in one or more field-searchable data stores, and each event included in the events comprises time series cursor data as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 21, Turgeman discloses a fraud prediction system, comprising: a memory storing a fraud prediction application (Turgeman discloses memory units [0079]); and a processor coupled to the memory that executes the fraud prediction application by (Turgeman discloses processor [0079])(Turgeman discloses a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman discloses the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); generating a first image based on the cursor movement data (Turgeman discloses charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)); wherein the first image comprises a visual depiction of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034] Figs 1, 2, and 4 shows visual depiction of the coordinates of the cursor), wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034]. Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols) [0040], Figs. 1 and 2 shows an image encoding image parameters (such as shaded in or color) at each of the coordinates of the cursor); analyzing the first image using a first model to generate a result (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly teach but Ahmed teaches wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly teach but Felerbach teaches wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Felerbach teaches the cursor image may be altered by morphing the cursor image as a function of the distance moved. Morphing is typically a 2D mathematical interpolation of prescribed characteristics of an object. Image morphing provides a smooth and continuous appearing alteration of the image [0031]. a first position of the cursor image is determined and retained in a memory structure. This process is analogous to that of 210 in FIG. 2. At 412, a timed interval is initiated. At 414, when the timed interval ends, a second position of the cursor image is determined. At 416, the distance the cursor image was moved is determined. At 418, the speed at which the cursor image was moved is determined, and, at 420, the cursor image is altered as a function of the speed [0036]. alter the cursor image in color, and/or to have the cursor image flash as a function of the distance moved, and or speed. For example, the at-rest cursor image may be red, and then change to yellow and green with increasing speed, and the reverse with decreasing speed. As another example, an at-rest cursor image may not flash, but may begin flashing at a rate set as a function of the distance moved or speed [0050], different color for speed and direction).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed to include having different image parameters for speed and direction of the cursor as disclosed by Felerbach. One of ordinary skill in the art would have been motivated for the purpose of easily locate the cursor image and improved visual tracking of a cursor on a display (Felerbach [0002][0049]).

Re. claim 24, the combination of Turgeman-Ahmed-Felerbach teach the fraud prediction system of claim 21, further comprising the processor executing the fraud prediction application by: receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman discloses each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).

Re. claim 25, the combination of Turgeman-Ahmed-Felerbach teach the fraud prediction system of claim 21, further comprising the processor executing the fraud prediction application by: receiving a first set of cursor movement data associated with the first group of one or more users (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly teach but Ahmed teaches generating the first set of training images from the first set of cursor movement data (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include generating the first set of training images from the first set of cursor movement data; training the first model using the first set of training images, wherein the first model comprises a neural network as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 26, Turgeman discloses one or more non-transitory computer-readable storage media including instructions that, when executed by one or more processors, cause the one or more processors to perform the steps of (Turgeman discloses a non-transitory storage medium or non-transitory storage article (e.g., a CD-ROM, a DVD-ROM, a physical memory unit, a physical storage unit), such that the program or code or instructions, when executed by a processor or a machine or a computer, cause such processor or machine or computer to perform a method or process [0250]): receiving cursor movement data generated via a client device (Turgeman discloses a demonstrative model, a movement starts at rest in (x0,y0) and ends at rest in (x1,y1) where x and y represent the horizontal and vertical components of the position of a cursor on a screen (interpreted as x-y are coordinates data for the cursor) [0028]), wherein the cursor movement data comprises data of coordinated of the cursor and at least one of a speed of the cursor or a direction of the cursor at each of the coordinates (Turgman discloses the mouse, may be governed by a linear combination of two components (or two terms): the translation error (the distance to the target), and the current velocity [0028]. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement (Interpreted as distance); whereas charts 102 and 104 demonstrate the current hand/mouse velocity (Interpreted as speed) [0034]. the velocity curve (e.g., chart 102) may be different for each movement (e.g., solid vs. dashed lines in chart 102), it may be generated by the same model parameters [0036]); generating a first image based on the cursor movement data (Turgeman discloses charts 101-102 correspond to a first user (“User-A”), whereas charts 103-104 correspond to a second user (“User-B”). Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity, as a function of time [0034] (Charts interpret as image of the cursor movement)) , wherein the first image comprises a visual depiction of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034] Figs 1, 2, and 4 shows visual depiction of the coordinates of the cursor), wherein the first image encodes a plurality of image parameters at each of the coordinates of the cursor (Turgeman discloses chart describing hand/mouse movements, represented by solid and dashed lines. Charts 101 and 103 demonstrate a screen cursor displacement in two dimensions, x and y, resulted by the movement; whereas charts 102 and 104 demonstrate the current hand/mouse velocity  [0034]. Chart 200 demonstrates a clear discrimination potential among three users (depicted by utilizing three colors or three different symbols) [0040], Figs. 1 and 2 shows an image encoding image parameters (such as shaded in or color) at each of the coordinates of the cursor); analyzing the first image using a first model to generate a result (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Whether it is a genuine user is the result [0038]. By combining signal processing and learning algorithms, the system may generate a specific model for each genuine user and test new samples of interaction for their "goodness of fit" with the pre-trained model or the previously-generated model [0058]); and determining, based on the result, that a user of the client device is not a member of the first group (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses a model from cursor movement data associated with a group of one or more users, Turgeman does not explicitly teach but Ahmed teaches wherein the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include the first model is generated based on a first set of training images generated from cursor movement data associated with a first group of one or more users as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although Turgeman-Ahmed discloses one or more image parameters of the first image at each of the coordiantes of the cursor, Turgeman-Ahmed do not explicitly teach but Felerbach teaches wherein the plurality of image parameters comprises a first image parameter that encodes the speed of the cursor when the cursor is at the coordinates, wherein the plurality of image parameters further comprises a second image parameter that encodes the direction of the cursor when the cursor is at the coordinates, and wherein the plurality of image parameters further comprises at least one of a color value, a transparency value, a saturation value, or a luminance value (Felerbach teaches the cursor image may be altered by morphing the cursor image as a function of the distance moved. Morphing is typically a 2D mathematical interpolation of prescribed characteristics of an object. Image morphing provides a smooth and continuous appearing alteration of the image [0031]. a first position of the cursor image is determined and retained in a memory structure. This process is analogous to that of 210 in FIG. 2. At 412, a timed interval is initiated. At 414, when the timed interval ends, a second position of the cursor image is determined. At 416, the distance the cursor image was moved is determined. At 418, the speed at which the cursor image was moved is determined, and, at 420, the cursor image is altered as a function of the speed [0036]. alter the cursor image in color, and/or to have the cursor image flash as a function of the distance moved, and or speed. For example, the at-rest cursor image may be red, and then change to yellow and green with increasing speed, and the reverse with decreasing speed. As another example, an at-rest cursor image may not flash, but may begin flashing at a rate set as a function of the distance moved or speed [0050], different color for speed and direction).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed to include having different image parameters for speed and direction of the cursor as disclosed by Felerbach. One of ordinary skill in the art would have been motivated for the purpose of easily locate the cursor image and improved visual tracking of a cursor on a display (Felerbach [0002][0049]).
Re. claim 29, the combination of Turgeman-Ahmed-Felerbach teach the one or more non-transitory computer-readable storage media of claim 26, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the step of: receiving one or more click events generated via the client device, wherein the first image comprises one or more visual representations of each of the one or more click events at the coordinates of the cursor where each of the one or more click events occurred (Turgeman discloses each chart describes two hand/mouse movements, represented by solid and dashed lines [0034]. A User Activity Window (UAW) may indicate all the movements of the input unit (e.g., all mouse movements and/or mouse clicks) [0087]).

Re. claim 30, the combination of Turgeman-Ahmed-Felerbach teach the one or more non-transitory computer-readable storage media of claim 26, further comprising instructions that, when executed by the one or more processors, cause the one or more processors to perform the steps of: receiving a first set of cursor movement data associated with the first group of one or more users (Turgeman discloses the motor traits of each user may be modeled and/or detected, thereby building a model which corresponds to each user and represents motor traits of that user. In some embodiments, for example, a motor model may be built for each user based on hand movements and/or gestures of the user within K sessions (e.g., K may be equal to 1 , or 2, or 5, or 12, or 40, or other positive integer, indicating the number of previous sessions). Then, in a subsequent session, actual motor behavior of a tested user may be captured and compared to the previously -modeled motor behavior of that user. If the currently-captured motor behavior corresponds to the pre-calculated user-specific model, then the system may determine that the current user is indeed the genuine user. In contrast, if the currently-captured motor behavior does not correspond to the pre-calculated user-specific model, then the system may determine or may estimate that the current user is not the genuine user (Interpreted as the member of the group of one or more users) [0038]. A first user may move the input device to the right, while slightly moving it also clockwise (or upwardly; or downwardly); whereas, a second user may move the input device to the right, while slightly moving it also counter-clockwise (or upwardly; or downwardly). Such user-specific traits may be estimated and/or detected, and may be utilized for distinguishing or differentiating among users (e.g., a genuine user versus a fraudulent user) [0082]).
Although Turgeman discloses cursor movement, Turgeman does not explicitly teach but Ahmed teaches generating the first set of training images from the first set of cursor movement data (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]. The x-axis represents the traveled distance and the y-axis represents the movement speed. Each point on this figure represents an intercepted mouse action [0108].The two curves in FIG. 9a were for the same user. Notice that the two curves are close to each other and that the difference between the curves is low. FIG. 9b shows two curves for two different users. The difference between the curves is high, which indicates a high difference in the behaviors and a high possibility that they belong to two different users [0129] (Curve is interpreted as an image) fig. 4 and 9); training the first model using the first set of training images, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include generating the first set of training images from the first set of cursor movement data; training the first model using the first set of training images, wherein the first model comprises a neural network as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 31, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, Turgeman does not explicitly teach but Ahmed teaches wherein the first group comprises at least two users (Ahmed teaches at the end of the data collection phase, we used the collected data to conduct an offline evaluation of our detection system. To do so, we divided the participants into 2 groups: a group of 10 representing authorized users and a group of 12 representing unauthorized users [0161]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include wherein the first group comprises at least two users as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).

Re. claim 36, the combination of Turgeman-Ahmed-Felerbach teach the fraud prediction system of claim 21, wherein the result comprises a probability that the user of the client device is included in the first group (Turgeman discloses compared to the straight graph line 402 which indicates 50% chance to make a mistake or to give a true answer, or which indicates 50% chance by pure guessing that the user is genuine (or not genuine) [0056]).

Claims 6, 23, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Felerbach (US 20020130838), and in further view of Robertson et al. (U.S. Patent Application 20070126732 hereinafter as Robertson).
Re. claim 6, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman discloses a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
Although the combination of Turgeman-Ahmed-Felerbach discloses click and drag, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Robertson teaches the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Robertson. One of ordinary skill in the art would have been motivated for the purpose of  distinguish background layers in a specific color layer (Robertson [0057]).
Re. claim 23, the combination of Turgeman-Ahmed-Felerbach teach the fraud prediction system of claim 21, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman discloses a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
Although the combination of Turgeman-Ahmed-Felerbach discloses click and drag, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Robertson teaches the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Robertson. One of ordinary skill in the art would have been motivated for the purpose of  distinguish background layers in a specific color layer (Robertson [0057]).

Re. claim 28, the combination of Turgeman-Ahmed-Felerbach teach the one or more non-transitory computer-readable storage media of claim 26, wherein: the cursor movement data further comprises a click-and-drag event (Turgeman discloses a mouse-click or double-click (or, a drag-and-drop operation may be regarded as a single stroke) [0087]).
Although the combination of Turgeman-Ahmed-Felerbach discloses click and drag, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Robertson teaches the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred (Robertson teaches a rectangle with a dashed line border is used to describe a rectangular region as the cursor is dragged [0037] When a layer is selected, the layer's colored border is rendered with a thicker stroke. When the layer is deselected, i.e., another layer is selected, the layer's colored border is rendered with a thinner stroke [0057]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Robertson. One of ordinary skill in the art would have been motivated for the purpose of  distinguish background layers in a specific color layer (Robertson [0057]).

Claims 9, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Felerbach (US 20020130838), and in further view of Kolotinsky et al. (US 20170243223 hereinafter as Kolotinsky) .
Re. claim 9, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1. Although the combination of Turgeman-Ahmed-Felerbach discloses time of clicks, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Kolotinksy teaches wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor (Kolotinsky teaches gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events-movement of the cursor, pressing the screen) [0040]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Kolotinsky. One of ordinary skill in the art would have been motivated for the purpose of  improving the determining a change of position (Kolotinsky [0039] [0115]).

Re. claim 34, the combination of Turgeman-Ahmed-Felerbach teach the fraud prediction system of claim 21. Although the combination of Turgeman-Ahmed-Felerbach discloses time of clicks, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Kolotinksy teaches wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor (Kolotinsky teaches gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events-movement of the cursor, pressing the screen) [0040]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Kolotinsky. One of ordinary skill in the art would have been motivated for the purpose of  improving the determining a change of position (Kolotinsky [0039] [0115]).

Re. claim 35, the combination of Turgeman-Ahmed-Felerbach teach the one or more non-transitory computer-readable storage media of claim 26. Although the combination of Turgeman-Ahmed-Felerbach discloses time of clicks, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Kolotinksy teaches wherein the data further comprises a respective timestamp associated with each of the coordinates for the cursor (Kolotinsky teaches gathers information on the time of each of the abovementioned events (a time stamp for each of the above-described events-movement of the cursor, pressing the screen) [0040]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include the one or more image parameters further comprise a change in a line width at each of the coordinates of the cursor where the click-and-drag event occurred as disclosed by Kolotinsky. One of ordinary skill in the art would have been motivated for the purpose of  improving the determining a change of position (Kolotinsky [0039] [0115]).


Claims 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Felerbach (US 20020130838), and in further view of Leeman-Munk et al. (U.S. Patent Application 20160350650 Leeman-Munk).
Re. claim 13, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include wherein the first model comprises a neural network as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although the combination of Turgeman-Ahmed-Felerbach discloses neaural network, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Leeman-Munk teaches training the neural network using a plurality of training iterations with a dropout rate greater than 50% (Leeman-Munk teaches the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include training the neural network using a plurality of training iterations with a dropout rate greater than 50% as disclosed by Leeman-Munk. One of ordinary skill in the art would have been motivated for the purpose of  increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]). 

Re. claim 14, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, wherein the first model comprises a neural network (Ahmed teaches the data obtained from these actions are then processed in order to analyze the behavior of the user. Mouse actions include general mouse movement, drag and drop, point and click, and silence (i.e. no movement). The behavioral analysis utilizes neural networks. A neural network is trained for each enrolled user resulting different detection scheme to be used for each of them [0085]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by Turgeman to include wherein the first model comprises a neural network as disclosed by Ahmed. One of ordinary skill in the art would have been motivated for the purpose of detecting anomalies that are intrusive or not. Approximate the collected data to a curve that is used to identify the user behavior (Ahmed [0011] [0115]).
Although the combination of Turgeman-Ahmed-Felerbach discloses neaural network, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Leeman-Munk teaches training the neural network using a plurality of training iterations with a dropout rate greater than 50% (Leeman-Munk teaches the normalizer can include a neural network [0146]. The neural network of the normalizer and the neural network of the flagger can be trained by iterating the training process until there is minimal, or no, observable improvement in the results for a predetermined number of iterations (e.g., 150 iterations) [0147]. Each layer including 1000 nodes, with a 75% dropout rate [0146]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include training the neural network using a plurality of training iterations with a dropout rate greater than 50% as disclosed by Leeman-Munk. One of ordinary skill in the art would have been motivated for the purpose of  increased computational complexity can significantly reduce processing speeds (Leeman-Munk [0151]). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Turgeman (US 20170140279), Ahmed (US 20060224898), Felerbach (US 20020130838), and in further view of Vasan et al. (U.S. Patent 9124612 Vasan)
Re. claim 20, the combination of Turgeman-Ahmed-Felerbach teach the computer-implemented method of claim 1, Furthermore Turgeman discloses wherein the cursor movement data is stored as events in one or more field-searchable data stores (Turgeman discloses comparison or matching or searching process which searches for matches and/or identical results and/or similar results and/or sufficiently-close results, among multiple values or limits that are stored in a database or look-up table [0252]).
Yet, the combination of Turgeman-Ahmed-Felerbach do not explicitly teach but Vasan teaches receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events (Vasan teaches to run queries against events other than those involving keyword searches, a schema can be developed. Such a schema can include extraction rules for one or more fields. Each field can be defined for a subset of the events in the data store and an extraction rule can specify how to extract a value from each of the subset of events for which the field has been defined [Col 5 lines 1-24]). 
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system disclosed by the combination of Turgeman-Ahmed-Felerbach to include receiving the cursor movement data comprises extracting, at search time, the cursor movement data from one or more fields included in the events as disclosed by Vasan. One of ordinary skill in the art would have been motivated for the purpose of rapidly find events having a particular value for a particular field and/or rapidly determine how many events are associated with a particular value for a particular field (Vasan [Col 7 lines 39-51]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Chen (US 8880441) – trains a fraud detection system to use mouse movement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A./Examiner, Art Unit 2496  
                                                                                                                                                                                                      /JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496